Citation Nr: 1708365	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  11-32 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an effective date earlier than December 3, 2008, for service connection of anxiety disorder.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from January 1979 to February 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for anxiety disorder, denied service connection for bipolar disorder with depression, and confirmed and continued the previous denials of service connection for bilateral hearing loss and agoraphobia.  In February 2010, the Veteran filed a notice of disagreement with the effective date assigned for anxiety disorder.  In March 2010, he filed notices of disagreement with the effective date assigned for anxiety disorder and for the denial of service connection for bilateral hearing loss.  The RO issued a statement of the case for both issues in September 2011.  In a November 2011 VA Form 9, the Veteran perfected his appeal.

In his November 2009 VA Form 9, the Veteran had requested that he be scheduled to testify at a Travel Board hearing before a Veterans Law Judge.  In October 2015, the Veteran withdrew this request.  As such, the Board with proceed to decide this case on the merits.

In a February 2017 brief, the Veteran's representative has raised the issue of revision of the January 1988 denial of service connection for agoraphobia with anxiety and panic attacks for clear and unmistakable error (CUE) and entitlement to service connection for hypertension.  The RO has not made an adjudication with regard to these issues; therefore, the Board has no jurisdiction over them.  They are hereby REFERRED to the RO for appropriate action.  


FINDINGS OF FACT

1.  Service connection for a psychiatric disability was denied in January 1988, April 1993, March 1996, and February 2003 RO decisions; the Veteran did not initiate an appeal of the 1988, 1993, or 1996 decision and did not complete the appeal of the 2003 decision.

2.  Following the February 2003 RO decision denying service connection for a psychiatric disability, VA first received a claim of entitlement to service connection for a psychiatric disability (anxiety disorder) on December 3, 2008.

4.  In unappealed January 1998, April 1993, and June 2004 rating decisions, RO denied service connection for bilateral hearing loss.

5.  Evidence received since the June 2004 rating decision, not redundant or cumulative of evidence previously of record, relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for a bilateral hearing loss disability.

6.  The Veteran's pre-existing hearing loss disability, which was documented on his entrance examination, was not aggravated by his active service.


CONCLUSIONS OF LAW

1.  The January 1988, April 1993, March 1996, and February 2003 RO decisions, denying service connection for a psychiatric disability, are final.  38 U.S.C.A. §§ 5107, 7105 (West 2014); 38 C.F.R. §§ 3.102, 20.1103 (2016).

2.  The criteria for an effective date earlier than December 3, 2008, for the grant of service connection for anxiety disorder have not all been met.  38 U.S.C.A. §§ 5107, 5110(a) (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).

3.  The unappealed January 1988, April 1993, and June 2004 rating decisions, which denied service connection for bilateral hearing loss, are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

4.  Evidence received since the final June 2004 rating decision is new and material; therefore, the claim of entitlement to service connection for a bilateral hearing loss disability is reopened.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. §§ 3.156 (a), (2016).

5.  The criteria for service connection for bilateral hearing loss have not all been met.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran in July 2009 and October 2009.

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file as are records associated with his claim for disability benefits from the Social Security Administration (SSA).  VA provided audio examinations in January 2010 and September 2014.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Effective Date - Anxiety Disorder

The Veteran contends that his grant of service connection for anxiety disorder should go back to February 1986, the date of his separation from service.  See May 2009 statement.

Unless specifically provided otherwise in Chapter 51 of Title 38 of the U.S. Code, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110 (a).

In claims that have been reopened with new and material evidence, if there has been a final prior RO denial of the benefit sought, the effective date cannot be earlier than the subsequent request to reopen.  See Leonard v. Principi, 17 Vet. App. 447 (2004); Sears v. Principi, 16 Vet. App. 244, 246-50 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003).

Effective March 24, 2015, VA amended its regulations regarding claims. The amendment requires claims to be filed on standard forms, eliminates constructive receipt of claims, and eliminates informal claims.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  Here, the Veteran filed his claim well before March 24, 2015 so the Board has included analysis as to informal claims.

A claim or application means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1 (2013). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  38 C.F.R. § 3.155 (a) (2004)

Once the AOJ makes a determination as to a claim, it must mail to the claimant, and his or her representative if there is one, proper notice of the decision, including notice of the claimant's procedural due process and appellate rights.  38 U.S.C.A. § 7105 (b)(1) (West 2014); 38 C.F.R. §§ 3.103 (b)(1), 19.25, 20.1103 (2016).  An appeal of an AOJ decision to the Board is initiated by the filing of a notice of disagreement (NOD) with the decision.  38 U.S.C.A. § 7105 (a) (West 2014); 38 C.F.R. § 20.200 (2004).  An NOD is a statement, reduced to writing, which can reasonably be construed as expressing dissatisfaction with the AOJ's decision and a desire to contest the result. 38 U.S.C.A. § 7105 (b); 38 C.F.R. § 20.201 (2004).  Except in the case of simultaneously contested claims (which this is not) the NOD must be filed within one year from the date of mailing of result of the initial determination.  See 38 U.S.C.A. § 7105 (b)(1); see also 38 C.F.R. §§ 20.200, 20.201, 20.302 (2004).  If a timely NOD is not filed, the determination becomes final and the claim will not thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with Title 38 of the U.S. Code.  38 U.S.C.A. § 7105 (c) (West 2014).  If a timely NOD is filed and the appeal is not resolved, the AOJ must furnish to the Veteran a statement of the case (SOC).  38 U.S.C.A. § 7105(c).  The appellant must then perfect the appeal by filing a VA Form 9, or its equivalent, within 60 days of the mailing of the SOC, or one year from the mailing of the determination being appealed, whichever is later.  38 U.S.C.A. § 7105(d)(3).  The AOJ may close the case for failure to respond after receipt of the SOC.  Id.  

In September 1987, the Veteran filed a claim of service connection for agoraphobia with anxiety and panic attacks, which was denied in a January 1988 rating decision.  The RO notified him of the denial and of his procedural and appellate rights that same month.  He was not represented at the time.  The Veteran did not appeal that decision or submit new and material evidence within the appeal period; therefore, the January 1988 RO decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2013).

In February 1993, the Veteran filed a claim of entitlement to service connection for anxiety and panic attack disorder, which was properly treated as a claim to reopen the issue of service connection for agoraphobia.  That claim was denied in an April 1993 rating decision for failure to submit new and material evidence.  The RO informed him of the denial and of his procedural and appellate rights in a letter sent to him the following month; a copy was provided to his representative.  The Veteran did not appeal that decision or submit new and material evidence within the appeal period; therefore, the February 1993 RO decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2013).

The Veteran filed a claim of entitlement to service connection for anxiety/panic disorder in September 1995 that was accepted as a claim to reopen the pervious denial of service connection for agoraphobia.  This claim was denied in a March 1996 rating decision for failure to submit new and material evidence.  The RO informed the Veteran of the decision in letter sent to him the following month.  This included an enclosure, VA Form 4107, that provided him with his procedural and appellate rights.  A copy of the notice was sent to his representative.  The Veteran did not appeal that decision or submit new and material evidence within the appeal period; therefore, the March 1996 RO decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2013).

The Veteran filed a request to reopen a claim for anxiety attacks in October 2002, which again was accepted as a claim to reopen the pervious denial of service connection for agoraphobia.  This claim was denied in a February 2003 rating decision for failure to submit new and material evidence.  The Veteran filed a notice of disagreement in November 2003 and the RO issued a statement of the case in July 2004.  The Veteran did not perfect his appeal with a timely substantive appeal or VA Form 9 and, therefore, the February 2003 RO decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.1103 (2013).

Although the Veteran has argued that this condition existed prior to the December 3, 2008 filing, the Board notes that an effective date earlier than the date of the most recent claim is not permitted.  Under 38 C.F.R. § 3.400 (q)(2), the later either of the date of the claim to reopen or the date upon which entitlement arose controls, and is the appropriate effective date.  VA received no communications from the Veteran after the July 2004 statement of the case until the December 3, 2008 claim upon which the current effective date is based.  Thereafter, a January 2010 VA examiner found that the Veteran's anxiety disorder was at least as likely as not related to his anxiety in service.  The record does not show any informal claims earlier than December 2008 following the appeals period for the February 2003 rating decision.  

As the record does not show any communication or action that could be construed as an informal claim of service connection prior to December 3, 2008, the currently assigned effective date is appropriate.  There is no reasonable doubt to be resolved as to this issue. 


III.  New and Material Evidence - Bilateral Hearing Loss

Prior to the filing of the current claim, the RO previously denied a claim of service connection for bilateral hearing loss on the merits in January 1988.  The RO informed him of the denial and of his procedural and appellate rights in the accompanying letter.  The Veteran did not appeal that decision or submit new and material evidence within the appeal period; therefore, the January 1988 RO decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1100 (2013).

The Veteran's initial attempt to reopen this claim was denied in an April 1993 rating decision.  The RO informed him of the denial and of his procedural and appellate rights in a letter sent to him the following month; a copy was provided to his representative.  Again, the Veteran did not appeal that decision or submit new and material evidence within the appeal period; therefore, the April 1993 RO decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1100 (2013).

The Veteran filed another claim to reopen in November 2003.  This claim was addressed in a June 2004 rating decision which considered the claim on the merits and confirmed and continued the denial of service connection.  The RO informed him of the denial and of his procedural and appellate rights in the accompanying letter; a copy was provided to his representative.  The Veteran did not appeal that decision or submit new and material evidence within the appeal period; therefore, the November 2003 RO decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2013).

Generally, a claim which has been denied in an unappealed AOJ decision is final and may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §20.1100 (2016).

Once the AOJ makes a determination as to a claim, it must mail to the claimant, and his or her representative if there is one, proper notice of the decision, including notice of the claimant's procedural due process and appellate rights.  38 U.S.C.A. § 7105 (b)(1) (West 2014); 38 C.F.R. §§ 3.103 (b)(1), 19.25, 20.1103 (2016).  An appeal of an AOJ decision to the Board is initiated by the filing of a notice of disagreement (NOD) with the decision.  38 U.S.C.A. § 7105 (a) (West 2014); 38 C.F.R. § 20.200 (2004).  An NOD is a statement, reduced to writing, which can reasonably be construed as expressing dissatisfaction with the AOJ's decision and a desire to contest the result. 38 U.S.C.A. § 7105 (b); 38 C.F.R. § 20.201 (2004).  Except in the case of simultaneously contested claims (which this is not) the NOD must be filed within one year from the date of mailing of result of the initial determination.  See 38 U.S.C.A. § 7105 (b)(1); see also 38 C.F.R. §§ 20.200, 20.201, 20.302 (2004).  If a timely NOD is not filed, the determination becomes final and the claim will not thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with Title 38 of the U.S. Code.  38 U.S.C.A. § 7105 (c) (West 2014).   If a timely NOD is filed and the appeal is not resolved, the AOJ must furnish to the Veteran a statement of the case (SOC).  38 U.S.C.A. § 7105(c).  The appellant must then perfect the appeal by filing a VA Form 9, or its equivalent, within 60 days of the mailing of the SOC, or one year from the mailing of the determination being appealed.  38 U.S.C.A. § 7105(d)(3).  The AOJ may close the case for failure to respond after receipt of the SOC.  Id.  

The exception to this rule of not reviewing the merits of a finally denied claim is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

The regulation that implements 38 U.S.C.A. § 5108 defines "new and material evidence" as evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of evidence previously of record, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence already of record and must raise a reasonable possibility of substantiating the claim.  Id.  

Of note, under 38 C.F.R. § 3.156(b), "new and material" evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  If VA receives new evidence within the appeal period of an AOJ decision, it must make a determination as to whether the evidence is new and material and if it does not do so then the claim does not become final but rather it remains pending.  See Beraud v. McDonald, 766 F.3d 1402, 1406-07 (Fed. Cir. 2014).  

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the June 2004 rating decision, the evidence of record consisted of the Veteran's service treatment records, VA treatment records, and private treatment records.  This rating decision acknowledged the Veteran's current hearing loss, but denied service connection because the evidence did not show that the Veteran's pre-existing hearing loss that was noted on his entrance examination was aggravated by his military service.

The evidence received since June 2004 includes the Veteran's lay statements, January 2010 and September 2014 VA examinations, and several buddy statements.  Of these, the buddy statements relate to an unestablished fact necessary to substantiate the claim.  Specifically, these statements assert that the Veteran had no medical problems prior to service.  The lack of pre-existence of bilateral hearing loss is an unestablished fact necessary to substantiate the Veteran's claim.

As such, the Board concludes that the criteria for reopening a claim of service connection for bilateral hearing loss have been met and the claim is reopened.  As the RO reopened this case and denied it again on its merits, the Board also may proceed with addressing the Veteran's claim on the merits.


IV.  Service Connection - Bilateral Hearing Loss

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Generally, a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service.  38 U.S.C.A. §§ 1111, 1137 (West 2014); 38 C.F.R. § 3.304 (b)(2016).  

A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. §  1153 (West 2014); 38 C.F.R. § 3.306 (a) (2016).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (b).

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2016).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  

In this case, the Veteran's January 1979 entrance examination shows hearing loss at 4000 Hz.  Specifically, puretone thresholds were 55 dB in both ears.  This is sufficient to qualify as a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  The 500, 1000, and 2000Hz frequencies showed normal hearing acuity.  No other frequencies were tested.  

To the extent that the lay statements from the Veteran and others argue that the Veteran had no health problems prior to service, the record does not contain any evidence that any of these individuals had the requisite knowledge, skill, or training to diagnose the existence or nonexistence of high frequency hearing loss.  Their statements are therefore not competent evidence as to whether the Veteran had a bilateral hearing loss disability, as defined by VA regulations, although there statements are competent as to whether they perceived any defective hearing in their interactions with the Veteran.  As the audiogram performed at the time of the Veteran's entrance into service documents this disability via audiometric readings, it is the most probative evidence of record, it is found to pre-exist his military service.

In this case, the record shows current hearing loss.  The January 2010 VA examination included audiometric test results for both ears.  Puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hz were 25, 30, 70, 65, and 80 dB respectively.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 20, 35, 55, 85, and 85 dB respectively.  Speech recognition scores obtained using the Maryland CNC Test were 80 percent for the right ear and 88 percent for the left ear.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then offered opinions as to the nature of the claimed disabilities, accompanied by a rationale.  Therefore, this examination is adequate for VA purposes.  Likewise, the September 2014 VA examination included audiometric test results for both ears.  Puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hz were 35, 45, 75, 80, and 85 dB respectively.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 35, 50, 65, 85, and 90 dB respectively.  Speech recognition scores obtained using the Maryland CNC Test were 72 percent for the right ear and 84 percent for the left ear.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then offered opinions as to the nature of the claimed disabilities, accompanied by a rationale.  Therefore, this examination is adequate for VA purposes as well.  Thus, a current bilateral hearing loss disability is shown.

The Veteran's February 1986 separation examination shows hearing loss at 4000 Hz.  Specifically, puretone thresholds were 55 dB in the right ear and 60 dB in the left ear, which is substantially similar to his puretone threshold results at the time of his entrance examination.  At the previously untested 6000Hz frequency, puretone thresholds were 50 dB in the right ear and 70 dB in the left ear.  Additionally, his puretone threshold for the left ear at the previously untested 3000Hz was 50dB.  He had normal hearing acuity at the 500, 1000, and 2000Hz frequencies for both ears and at 3000 Hz for the right ear.  He was noted to have bilateral high frequency hearing loss.

The Veteran has reported prolonged exposure to jet engine noise during service.  This is corroborated by his military occupation specialty of tactical aircraft maintenance and his hearing conservation data records.  Thus, in-service noise exposure is shown.

The remaining question is whether the Veteran's pre-existing bilateral hearing loss was aggravated by his active duty military service.  In this regard, the Veteran has undergone VA examinations in January 2010 and September 2014.  As explained above, these examinations are adequate for VA purposes.  The June 2010 examiner found that the Veteran's hearing loss was not caused by his military service.  By way of rationale, this examiner noted that there did not appear to be a threshold shift between the Veteran's enlistment examination and his discharge examination.  Therefore his hearing loss was not due to his military service noise exposure but was preexisting prior to his military service and was not permanently aggravated the condition beyond the normal progression of the disease.  Similarly, the September 2014 examiner found that bilateral hearing loss existed prior to service and this pre-existing hearing loss was not aggravated beyond normal progression in military service.  This examiner specifically found no permanent positive threshold shift (worse than reference threshold) greater than normal measurement variability at any frequency between 500 and 6000 Hz for either ear.  He also noted that the Veteran's in-service hearing tests in 1979, 1981, 1982, and 1985 showed high frequency hearing loss bilaterally with no significant changes noted overall when the tests were compared.  He noted that there was some variation in hearing thresholds with some later thresholds actually being better than earlier thresholds for some frequencies.  The Veteran has not submitted medical evidence of in-service aggravation of his pre-existing bilateral hearing loss.

The Veteran, himself, has argued that his hearing loss was aggravated by his military service.  As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit addressed the competency of lay diagnoses, stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.

In his statements, the Veteran has argued that he should be service connected for his current bilateral hearing loss due to in-service exposure to jet engine noise.  In doing so, he repeatedly asserts that he did not have hearing loss prior to service.  As noted above, audiologic testing at the time of his entrance examination specifically found high frequency hearing loss.  While the Veteran now disputes this, the Board finds that his opinion is not probative.  Given that the Veteran's high frequency hearing loss was documented at his entrance examination, the question of aggravation of this disability becomes a complex one requiring medical expertise, which the Veteran has not been shown to have.  Therefore, his lay opinion in this regard is not competent evidence.

Here the most probative evidence consists of the VA examiners' opinions and the service treatment records.  The preponderance of evidence shows that the Veteran's hearing loss, which preexisted entrance into service and was noted on the entrance examination report, did not increase in severity during service.  The preponderance of evidence is against a grant of service connection, to include aggravation, for bilateral hearing loss and the appeal must be denied.


ORDER

An effective date earlier than December 3, 2008, for service connection of anxiety disorder is denied.

New and material evidence having been received; the claim of entitlement to service connection for bilateral hearing loss is reopened.

Service connection, to include service aggravation, for bilateral hearing loss is denied.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


